Per curiam.
Respondent Michael A. Sherling has petitioned to voluntarily surrender his license to practice law in the State of Georgia. His petition is based upon his admission that he violated Standard 66 of State Bar of Georgia Rule 4-102 by pleading guilty to a felony.
In his petition, Respondent requested that we accept his voluntary surrender of his license to practice law.
The Review Panel of the State Disciplinary Board has reviewed *556the petition, and has recommended that Respondent be allowed to surrender his license to practice law. In view of this recommendation, we direct that he be allowed to surrender his license. Before any reinstatement petition is granted, he must comply with the reinstatement rules of the State Bar of Georgia in effect at such time.
Decided November 9, 1989.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Dwight H. May, for Sherling.
The application for voluntary surrender of license is granted.

All the Justices concur.